Granted. The execution of the trial court’s preliminary injunction judgment and declaration of unconstitutionality of the statute are stayed pending further orders of this Court. This Court almost invariably grants such a stay in cases in which a single district judge has declared a law or ordinance unconstitutional. St. Charles Gaming Co. Inc. v. River Boat Gaming Commission, 645 So.2d 208 (La.1994); State v. Peart, 594 So.2d 1309 (La.1992); See Bowen v. Kendrick, 483 U.S. 1304, [108 S.Ct. 1, 97 L.Ed.2d 787] (1987).